Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Pine Meadows Health Care,
(CCN: 18-5215),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-1088
Decision No. CR2928

Date: September 23, 2013

DECISION

Petitioner, Pine Meadows Health Care (Petitioner or facility), is a long-term care facility
located in Lexington, Kentucky, that participates in the Medicare program. This case
centers around two disturbing events: 1) a nurse aide allegedly abused (verbally and
physically) an anxious and demented resident; and 2) a nurse allegedly failed to suction —
or even to assess — a distressed resident and then falsified the resident’s medical records
to indicate that he had responded appropriately.

Based on these and other findings from surveys completed April 28 and May 31, 2012,
the Centers for Medicare & Medicaid Services (CMS) determined that the facility was
not in substantial compliance with multiple Medicare program requirements and that its
deficiencies posed immediate jeopardy to resident health and safety. CMS imposed civil
money penalties (CMPs) of $3,550 per day for 87 days of immediate jeopardy and $100
per day for 10 days of substantial noncompliance that was not immediate jeopardy, for a
total penalty of $309,850.

Petitioner appeals.
For the reasons set forth below, I find that the facility was not in substantial compliance
with Medicare program requirements; that its deficiencies posed immediate jeopardy to
resident health and safety; and that the penalties imposed are reasonable.

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months, and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308.

Here, following a complaint investigation survey completed April 28, 2012, CMS
determined that the facility was not in substantial compliance with multiple program
requirements, specifically:

© 42 C.F.R. §§ 483.13(b) and (c) (Tag F223 — resident behavior and facility
practices/freedom from abuse) at scope and severity level J (isolated instance of

immediate jeopardy);

e 42 C.F.R. § 483.13(c) (Tag F224 — resident behavior and facility practices/staff
treatment of residents) at scope and severity level J;

© 42C.F.R. § 483.13(c) (Tag F226 — resident behavior and facility practices/
policies to prohibit neglect and abuse) at scope and severity level J;

© 42 C.F.R. § 483.20(k)(3)(i) (Tag F281 — comprehensive care plans/professional
standards of quality) at scope and severity level J;

e 42 C.F.R. § 483.75 (Tag F490 — administration) at scope and severity level J; and

© 42 C.F.R. § 483.75(1)(1) — Tag F514 (administration/clinical records) at scope and
severity level J.

CMS Ex. 1.! CMS subsequently determined that the facility returned to substantial
compliance on May 8, 2012. CMS Ex. 2 at 2.

CMS has imposed against the facility CMPs of $ 3,550 per day for 87 days of immediate
jeopardy (February | through April 27, 2012) and $100 per day for 10 days of substantial
noncompliance that was not immediate jeopardy (April 28 through May 7, 2012), for a
total CMP of $ 309,850.

Petitioner timely requested a hearing.

On February 7, 2013, I convened a video hearing from the offices of the Departmental
Appeals Board in Washington, D.C. Ms. Erin Shear and Mr. Donald J. Calder appeared
on behalf of CMS and convened in Atlanta, Georgia. Mr. J. Guthrie True appeared on
behalf of Petitioner. Mr. True and the witnesses convened in Lexington, Kentucky. I
have admitted into evidence CMS Exhibits (CMS Exs.) 1-42 and Petitioner Exhibits (P.
Exs.) 1-8. Summary of Prehearing Conference (January 16, 2013); Transcript (Tr.) at 6.

The parties have filed pre-hearing briefs (CMS Pre-hrg. Br.; P. Pre-hrg. Br.) and post-
hearing briefs (CMS Post-hrg. Br.; P. Post-hrg. Br.). CMS filed a reply brief (CMS
Reply).

II. Issues
The issues before me are:

1. From February | through May 7, 2012, was the facility in substantial compliance
with Medicare program requirements;

2. If the facility was not in substantial compliance with program requirements from
February | through April 27, 2012, did its deficiencies then pose immediate
jeopardy to resident health and safety; and

3. Are the penalties imposed — $3,550 per day for 87 days of immediate jeopardy and
$100 per day for 10 days of substantial noncompliance that was not immediate
jeopardy — reasonable?

' CMS also cites deficiencies under 42 C.F.R. § 483.20(g)-(j) (Tag F278 — accuracy of
assessments/coordination/certification/falsification penalty). CMS Ex. 1 at 37. Because I find
that the deficiencies cited under 42 C.F.R. §§ 483.13, 483.20(k)(3)(i), and 483.75(1)(1) more
than justify the penalties imposed, I decline to address this additional deficiency. See, e.g.,
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 6 n.5 (2010), aff'd, Senior Rehab.

& Skilled Nursing Ctr. v. HHS, 405 F. App’x 820 (5" Cir. 2010).
Summary of Prehearing Conference (January 16, 2013); Tr. at 5-6.
III. Discussion

A, The facility was not in substantial compliance with 42 C.F.R.

§§ 483.13(b) and (c), because: a staff member abused a resident; two
other staff members witnessed the abuse but failed to intervene to protect
the resident; they delayed reporting or failed to report the incident; and
facility management did not adequately investigate and did not
adequately protect residents while an investigation was pending.’

Program requirements. The regulation governing resident behavior and facility practices
mandates that each resident “has the right to be free from verbal, sexual, physical, and
mental abuse, corporal punishment, and involuntary seclusion.” 42 C.F.R. § 483.13(b).
Abuse is defined as “the willful infliction of injury, unreasonable confinement,
intimidation, or punishment with resulting physical harm, pain or mental anguish.” 42
C.F.R. § 488.301. The phrase “willful infliction” means that the actor must have acted
deliberately, not that the actor must have intended to inflict injury or harm. Merrimack
County Nursing Home, DAB No. 2424 at 4 (2011); Britthaven, Inc., d/b/a Britthaven of
Smithfield, DAB No. 2018 at 4 (2006).

In order to keep residents free from abuse, facilities must develop and implement written
policies and procedures that prohibit mistreatment, neglect, and abuse of residents. 42
C.F.R. § 483.13(c). Among other requirements, the facility must ensure that all alleged
violations are reported immediately to the facility administrator and appropriate state
officials. The facility must have evidence that all alleged violations are thoroughly
investigated, and it must prevent further potential abuse while the investigation is in
progress. The results of all investigations must be reported to the administrator (or
designated representative) and to the appropriate state officials within 5 working days of
the incident. If the violation is verified, the facility must take appropriate action. 42
C.F.R. § 483.13(c)(2), (3), and (4).

Facility policies. Here, consistent with the regulation, the facility had in place written
policies and procedures for reporting and investigating allegations of abuse. According
to the policy, abuse includes “the willful infliction of injury . . . intimidation, punishment
with resulting physical harm, pain or mental anguish. .. .” Verbal abuse involves “any
use of oral . . . language that willfully includes disparaging and derogatory terms to
residents . . . regardless of their age, ability to comprehend, or disability.” Physical abuse
includes hitting and slapping. Mental abuse includes humiliation. CMS Ex. 9 at 6.

* My findings of fact/conclusions of law are set forth, in italics and bold, in the discussion
captions of this decision.
The policy directs staff to report immediately to facility management any incident or
suspected incident of resident abuse or neglect and sets forth detailed instructions to staff
for protecting residents and investigating the incidents (discussed below). CMS Ex. 9.

Resident 1 (R1). R1 was an 89-year-old woman suffering from chronic renal
insufficiency, Alzheimers disease, dementia, depression, history of urinary tract
infections, and many other disorders. She could be extremely anxious and was on
medication for her anxiety. She required extensive assistance with activities of daily
living. She was also frequently incontinent of urine. CMS Ex. 11 at 1, 35-40.

The incident. The incident underlying the abuse citation occurred in the early morning
ours of March 14, 2012. The facility’s records manager, Bonnie Thompson, witnessed
the event and, that same day, wrote two reports describing what she saw and heard. CMS
Ex. 36 at 1-3. According to her reports:

At about 5:30 to 5:45 a.m. on March 14, 2012, she was walking past R1’s room. The
door was ajar. Two nurse aides, Marilyn “Becky” Miller and Rose Eno, were in the
room. Manager Thompson “glanced in” and saw R1 standing up, asking for help. She
eard R1 say, “Honey[,] help me please[.] I’m in a mess.”

Nurse Aide Miller replied: “Set [sic] down, [R1][.] You will have to wait.”

Manager Thompson observed Nurse Aide Miller turn to the other resident in the room.
R1 got up and said: “Please, Honey. I don’t know what to do!!””

Nurse Aide Miller replied: “[R1,] I told you to set [sic] down.” She went over to R1,
“firmly” put her back on her bed, and said, “Oh my God, look at this now. I have a
bigger mess to clean up. You’ve wet yourself and the bed.”

R1 replied: “Honey[,] I was trying to tell you I was in a mess.” Nurse Aide Miller then
began to undress the resident. Manager Thompson described the nurse aide as “very firm
with her language and the force with her hands”; she frightened the resident, who was
upset and began crying. When the resident put her hand on the bed’s wet spot, Nurse
Aide Miller “grabbed her hand and said, ‘I told you not to put your hands over there.””

R1 became more agitated and again put her left hand on the wet bed. Nurse Aide Miller
said, “God, [R1], how many times do I have to tell you.” She grabbed the resident’s left
and and slapped her on the wrist.

R1 said, “Honey, I’m sorry. I’m wet and I don’t know why!” Nurse Aide Miller then
grabbed some clean clothes, stood the resident up and “roughly” took her gown off.
Because the door was open she exposed the partially-clad resident to view from the hall.
As she pulled the resident back onto the bed in order to change her brief, Nurse Aide

Miller observed the records manager at the door. She told Nurse Aide Eno to shut the
door.

According to Manager Thompson, Nurse Aide Eno saw all of this and “had to have
heard.” Yet, when Ms. Thompson asked the nurse aide, “Do you see what’s going on in
this room?” Nurse Aide Eno replied, “No, I had my back turned and that is not true.”
CMS Ex. 36 at 1-3.

Interviewed by Surveyor Sherry Harrison on March 23, 2012, Manager Thompson added
that she left the resident alone with Nurse Aide Miller and reported the incident to the
night supervisor, Licensed Practical Nurse (LPN) Teresa Kidd, and “Patty” (last name
unknown). She acknowledged that she should have opened the door and asked Nurse
Aide Miller to step out of the room. She also told the surveyor that a facility surveillance
video showed her in the hall at the time, “very distraught.” CMS Ex. 10 at 25.

For their parts, the nurse aides steadfastly deny that anything happened. CMS Ex. 36 at
4,5; CMS Ex. 10 at 32, 33. Nurse Aide Miller initially did not admit to any contact with
the resident; she wrote only that she asked R1 not to put her hand on the wet spot. CMS
Ex. 36 at 4. She later told Surveyor Harrison that, when R1 reached for the wet spot, she
“took her hand [and] placed it on her lap.” CMS Ex. 10 at 32.

The investigation. LPN Teresa Kidd testified that Manager Thompson reported her
“alleged” observations “immediately” and that LPN Kidd went “immediately” to the
resident’s room. She assessed the resident’s hands and arms and found no marks except a
small bruise from a past needle stick. P. Ex. 8 at 2 (Kidd Decl. § 4). She then went
“immediately” to Nurse Aide Miller, who denied striking or otherwise mistreating R1.
She spoke to Nurse Aide Eno who, according to LPN Kidd, “indicated shock at the
allegation” and said she had neither seen nor heard “any circumstance that would
constitute abuse of [R1].” P. Ex. 8 at 2 (Kidd Decl. 45).

What LPN Kidd considers “immediately” is difficult to discern, because she did not
document any time frames. No statement or report mentions when anyone was notified
or when interviews took place. LPN Kidd’s written declaration mentions no specific
times. CMS Ex. 36; see P. Ex. 8 (Kidd Decl.).°

> Petitioner seems to fault the surveyors for not knowing how much time elapsed before
Manager Thompson reported the incident to someone in authority. P. Post-hrg. Br. at 3-4.
While I agree with Petitioner that the timing is “critical” information that should have been
documented, I hold the facility, not CMS or the surveyors, responsible for the omission. LPN
Kidd should have documented the time Manager Thompson reported the incident and the time
she reported it to her superiors. The surveyors can hardly be faulted for not having information
that was never reported or recorded.
LPN Kidd determined that ‘tno abuse could be substantiated.” P. Ex. 8 at 2 (Kidd Decl.
46). She allowed Nurse Aide Miller to complete her shift, which lasted about another
hour, providing care to other residents, although — LPN Kidd claims — not to R1. Nurse
Aide Miller was subsequently suspended “pending report of the alleged incident to the
facility administrator and conclusion of any additional investigation [he] deemed
appropriate.” P. Ex. 8 at 2 (Kidd Decl. § 6).

As a threshold matter, it appears that no facility manager knew how to respond to
allegations of abuse and that the facility’s response fell short in multiple respects,
violating federal regulations and the facility’s own policies. Thus, although CMS does
not fault the facility’s written policies, it argues that those policies were not implemented.
Iagree. Implementing a policy requires more than drafting and maintaining documents.
Staff must understand and follow the policy. As the Departmental Appeals Board has
long recognized, examples of neglect or abuse can demonstrate that the facility has not
implemented its policies. Barn Hill Care Ctr., DAB No. 1848 at 9-12 (2002); Emerald
Oaks, DAB No. 1800 at 18 (2001); see also The Cottage Extended Care Ctr., DAB No.
2145 at 4 n.4. (2008); Liberty Commons Nursing & Rehab Ctr. — Johnston, DAB No.
2031 at 7-17 (2006), aff'd, Liberty Commons Nursing & Rehab Ctr. — Johnston v. Leavitt,
241 F. App’x 76 (4™ Cir. 2007); 59 Fed. Reg. 56,116, 56,130 (Nov. 10, 1994). Where, as
here, no manager or administrator knew what the facility policies required, I can
reasonably conclude that the facility was not in substantial compliance with 42 C.F.R.

§ 483.13(c).4

e First, and most important, the facility did not ensure that residents were protected.
The facility’s policy dictates that an employee accused of participating in abuse
“be immediately reassigned to duties that do not involve resident contact’ or that
the employee be suspended until the administrator has reviewed the investigation
findings. If assigned to other duties, the assignment cannot be in “any part of the
building [where] the resident frequents.” CMS Ex. 9 at 3. In violation of this
policy, Nurse Aide Miller continued to provide resident care, and worked in the

+ A separate line of cases establishes that facility staff must understand and follow
facility policies because they reflect the facility’s own judgment as to what it must do to
protect its residents. See Agape Rehab. of Rock Hill, DAB No. 2411 at 7, 18 (2011);
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 13 (quoting Sheridan Health
Care Ctr., DAB No. 2178 at 15 (2008)) and holding that the facility’s protocol represents
the facility’s own judgment as to what must be done to attain or maintain its residents’
highest practicable physical, mental and psychosocial well-being); Spring Meadows
Health Care Ctr., DAB No. 1966 at 18 (2005) (holding that “‘it is reasonable to presume
that the facility’s policy reflects professional standards of quality, absent convincing
evidence to the contrary”).
vicinity of R1’s room. In fact, Nurse Aide Miller told the surveyors that she
continued to care for R1, even after LPN Kidd questioned her about the abuse
allegation: “So I finished [R1] [and] went about the rest of my shift.” CMS Ex.
10 at 32.

Director of Nursing (DON) Yolanda Loveless, Social Services Director Kay
Gaines, and Registered Nurse (RN) Patty Spicer, all acknowledged that the nurse
aide should not have been allowed to continue providing resident care. CMS Ex.
10 at 24, 31, 37 (“They should have sent Becky home until investigation
completed”); but see CMS Ex. 10 at 62 (in which the facility administrator, Chad
Helton, “didn’t see a problem” with it; P. Ex. 5 at 2 (Gosser Decl. § 11)(claiming
“no need” to suspend the nurse aide).

Second, facility policy also mandates that the resident be monitored by nursing
staff for 24 hours, but I see no suggestion that anyone monitored R1. CMS Ex. 9
at 1.

Third, facility staff did not timely notify the facility administration of the
allegations. Facility policy dictates that, if the suspected abuse occurs after hours,
“the administrator and director of nursing services must be called at home or
must be paged and informed of such incident immediately.” CMS Ex. 9 at 6
(emphasis in original). Neither LPN Kidd nor DON Loveless mentions in her
witness declaration when the administrators were notified. P. Exs. 4, 8. DON
Loveless told Surveyor Harrison that she learned of the abuse allegation at about
7:15 that morning. CMS Ex. 10 at 36. Administrator Helton submitted no written
declaration at all, but he told Surveyor Gae Vanlandingham that DON Loveless
told him about the incident, so we know that he learned of it sometime after 7:15.
CMS Ex. 10 at 61. Staff thus delayed at least an hour and a half before telling him
of the allegations.

Fourth, in selecting an investigator, the facility ignored its own policies.
According to the facility policy, when an allegation of abuse is reported, the
administrator or his designee “will appoint a member of management to
investigate the alleged incident.” CMS Ex. 9 at 5. But here, Administrator Helton
did not appoint LPN Kidd to investigate the incident. She assumed that task
herself and had essentially completed her somewhat abbreviated investigation
before she even informed management of the allegation. P. Ex. 8 at 2 (Kidd Decl.
{ 6) (declaring that Nurse Aide Miller was allowed to complete her shift and then
suspended “pending report of the alleged incident to the facility administrator.”);
P. Ex. 5 at 2 (Gosser Decl. § 11).

Nor did LPN Kidd follow facility policies when she assessed the resident.
According to the facility policy, the resident was supposed to have been examined
immediately “from head to toe,” and her statement should have been obtained.
CMS Ex. 9 at 1. But LPN Kidd does not claim to have performed any
examination beyond assessing the resident’s hands and arms. P. Ex. 8 at 2 (Kidd
Decl. 4 4). She does not claim to have interviewed the resident. P. Ex. 8 (Kidd
Decl.). Although she told Surveyor Harrison that she asked the resident if anyone
hit her, nothing in her notes, her report, or her written declaration indicates that
she asked that question. And, even assuming that she did, the record does not
reflect the resident’s response. CMS Ex. 10 at 30; P. Ex. 8.

e At most, LPN Kidd’s investigation included just three of nine key elements called
for in the facility’s policies. “[A]s a minimum,” the facility policy requires the
investigator to:

. Review the completed resident abuse report form;

Review the resident’s medical record to determine the events leading up to the
incident;
nterview the person(s) reporting the incident;

nterview any witnesses to the incident;

nterview the resident (as medically appropriate);

nterview the staff members (on all shifts) who have had contact with the
resident during the period of the alleged incident;

7. Interview the resident’s roommate, family members, and visitors;

8. Interview other residents to whom the accused employee provides care or
services; and

9. Review all events leading up to the incident.

Ne

AAKRY

Each interview is to be conducted separately and in a private location, its purpose
and confidentiality explained to each person involved in the interview process.
CMS Ex. 9 at 11. LPN Kidd told Surveyor Harrison that she walked R1 to the
nurses’ station, examined her “up to her elbows,” and asked if anyone hit her. She
placed R1 ina chair in front of the nurses’ station (which does not sound like a
private location). Nurse Aide Miller was “in day room in front of nurses’ station.”
CMS Ex. 10 at 29-30.

LPN Kidd interviewed Manager Thompson (the person reporting the incident),
and she interviewed the nurse aides present (witnesses to the incident). She may
ave interviewed the resident, although that cannot be verified, because we have
no record of any interview or any attempt to interview her. With respect to the
other factors, nothing in the record suggests that she included any of them in her
investigation.

Notwithstanding all of these shortcomings, the facility’s administration defends its
handling of the investigation. Demonstrating that he was unfamiliar with the facility’s
10

policies, Administrator Helton told the surveyors that he thought LPN Kidd “did what she
should have done.” CMS Ex. 10 at 61. He also said that he “didn’t see a problem” with
Nurse Aide Miller finishing her shift. CMS Ex. 10 at 62.

According to Joni Gosser, RN, Director of Operations for the facility’s management
company, LPN Kidd appropriately allowed Nurse Aide Miller to continue working with
residents, because she had completed her investigation and determined there had been no
abuse “based on the fact” that Nurse Aides Miller and Eno “corroborated” that R1 had
not been slapped. RN Gosser’s opinion also reflects a fundamental misunderstanding of
the facility’s policies as well as of the underlying facts.

Based on the fact that the employee interviews corroborated [R1] had not been
slapped and no injuries occurred, the nursing supervisor determined no abuse
occurred and allowed the employee to continue working. There was no need to
suspend [the nurse aide] at this time as the investigation was completed. The
facility policy states that reports of abuse, neglect and injuries of unknown origin
shall be promptly and thoroughly investigated by facility management. In this
instance, at 0530, the allegation of abuse was investigated by the facility
Supervisor and a determination was made that no abuse occurred. Therefore,
Nurse Aide Miller] was allowed to return to work. [Nurse Aide Miller] was not
permitted to provide any care to [R1] during the remainder of the shift. [Nurse
Aide Miller] was suspended after the end of her shift pending report of the
alleged incident to the facility administrator and conclusion of any additional
investigation deemed appropriate by the administrator.

P. Ex. 5 at 2 (Gosser Decl. § 11).

State reporting. The facility reported a version of the incident to the state agency as
required, although its description of Manager Thompson’s report differs substantially
from what the records manager actually reported. Manager Thompson reported twice
that Nurse Aide Miller “grabbed” the resident’s left hand and “slapped” her on the wrist
or hand. CMS Ex. 36 at 1, 3. But the facility reported that the resident “put her hand
down on the bed in the wet area and [the nurse aide] swatted her hand away and told her
not to put her hands in the wet area.” CMS Ex. 37 at 2. The report to the state agency
alludes to the nurse aide speaking in a “firm voice,” but does not mention that she
frightened the resident, who began crying. Nor did the facility report that the nurse aide
“roughly” removed the resident’s gown and exposed her to view from the hall — all part
of Manager Thompson’s reports. Based on the facility report, Manager Thompson might
simply have misinterpreted reasonable actions; the manager’s actual account leaves no
room for such misinterpretation.

The poor investigation and failure to protect R1 and other residents are serious
deficiencies. The inadequate investigation led to a premature — and erroneous —
11

conclusion. Based on the more reliable evidence, I find that the abuse described by
Manager Thompson occurred.

First, Manager Thompson’s description of the incident is graphic, and her statements are
detailed, giving them the ring of truth. She freely admitted her own errors, which makes
her more credible. Her statements have been consistent. On March 23, 2012, she told
Surveyor Harrison a story consistent with her reports. CMS Ex. 10 at 25.

In contrast, the nurse aide versions are very general denials, containing no details as to
what went on in that room. CMS Ex. 36 at 4, 5.° Nurse Aide Miller’s written statement
implies that she did not even touch the resident. She later admitted to Surveyor Harrison
that she had touched the resident’s hand. CMS Ex. 10 at 32. I find this a significant
discrepancy that undermines her credibility.

Nurse Aide Eno’s written statement contains even less detail. She says that Nurse Aide
Miller was “talking” to the resident but describes neither the tone nor the content of the
nurse aide’s remarks. She claims that she did not “see Becky” hitting the resident.
Ironically, in this regard, her statement is not inconsistent with that of Manager
Thompson, who wrote that Nurse Aide Eno said that she had not seen anything because
her back was turned. CMS Ex. 36 at 2. Ata minimum, I’d have expected a competent
investigator to ask whether the nurse aide was watching the other two people in the room
or was turned away from them.

Neither nurse aide even mentions seeing the records manager in the hall.° Nurse Aide
Eno neither admits nor denies having a short conversation with her.

The nurse aides’ motives for denying the abuse are obvious. They are protecting their
jobs and their futures. No one has suggested any reason why Manager Thompson would
have exaggerated her observations. Petitioner does not claim that she had anything to
gain by coming forward; in fact, she subjected herself to potential disciplinary action,
because she admitted that she left the resident alone with an abuser.

Petitioner attempts to undermine Manager Thompson’s allegation by claiming “a clear
discrepancy” in how LPN Kidd learned of the allegation. P. Post-hrg. Br. at 3. Without
citation to any authority, Petitioner asserts that “[a]ccording to Bonnie Thompson,

* LPN Kidd insisted that Manager Thompson write a second statement, finding that her first
one was “very vague.” CMS Ex. 10 at 36. In fact, Manager Thompson’s first statement is a
relative goldmine of detail compared to the nurse aides’ statements. Yet, LPN Kidd did not ask
them to expand on their versions.

° We know she was there because of the surveillance video. Petitioner has not produced that
video, but has not denied that she was there.
12

Thompson found and alerted Nurse Kidd. According to Nurse Kidd, she learned of the
incident after encountering Thompson at the nurses’ desk and inquiring as to why she
was upset.” Jd. I see no such discrepancies. LPN Kidd writes in her declaration that
Manager Thompson “immediately reported her alleged observations concerning [R1].
P. Ex. 8 at 2 (Kidd Decl. § 4). She told Surveyor Harrison that she “came up to” the unit
and noticed that the “medical records clerk” was upset. It took Ms. Thompson “a minute
or two” to explain her concerns. CMS Ex. 10 at 29. Thus, to the extent there might be a
iscrepancy, it is between LPN Kidd’s two statements and not anything Manager
Thompson said. Manager Thompson’s written report says simply “I walked away [from
R1’s room] and told Patti and Teresa.” This general statement is consistent with both of
LPN Kidd’s versions. CMS Ex. 36 at 3.

Further, Petitioner concedes that something upset Manager Thompson on the morning of
March 14, 2012. In addition to Petitioner’s assertion that LPN Kidd asked the records
manager why she was upset, video surveillance taken outside the resident’s door at the
time of the incident showed that she was “very distraught.” CMS Ex. 10 at 25.

Petitioner did not present as witnesses any of the principals in this scenario. Manager
Thompson did not come forward to withdraw any of her allegations, and the nurse aides
did not come forward to deny them.

I therefore conclude that the facility was not in substantial compliance with 42 C.F.R.
§ 483.13(b), because staff willfully slapped and humiliated R1, likely causing physical
pain and unquestionably causing mental anguish.

Even if Manager Thompson misinterpreted the situation (which I do not find), the
facility’s response to her allegations, establishes “wider systemic problems in the facility
that left its residents “at real risk for serious harm.” See Beverly Healthcare Lumberton
v. Leavitt, 338 F. App’x 307, 314 (4" Cir. 2009). No one knew how to respond to an
allegation of abuse. They disregarded their policies, conducted a superficial
investigation, ignored compelling evidence, and took no steps to protect residents from a
potential abuser. The facility was therefore not in substantial compliance with 42 C.F.R.
§ 483.13(c).

B. The facility was not in substantial compliance with 42 C.F.R.

§§ 483.13(c), 483.20(k)(3)(), and 483.75()(1), because a nurse failed to
assess or suction a distressed resident and then falsified the resident’s
medical records.

Program requirements. The regulation governing staff treatment of residents, 42 C.F.R.
§ 483.13(c), also mandates that facilities develop and implement written policies and
procedures that prohibit neglect. “Neglect” means failure to provide goods and services
necessary to avoid physical harm, mental anguish, or mental illness. 42 C.F.R.
13

§ 488.301.

The drafters of the regulation deliberately rejected the suggestion that the regulations require
evidence of a negative outcome to support the finding of neglect.

We do not accept this comment because neglect may be determined even if no
apparent negative outcome has occurred. The potential for negative outcome
must be considered.

59 Fed. Reg. at 56,116, 56,130 (emphasis added).

The services provided or arranged by the facility must meet professional standards of
quality. 42 C.F.R. § 483.20(k)(3)(i).

The facility must also be administered in a manner that enables it to use its resources
effectively and efficiently to attain or maintain the highest practicable physical, mental,
and psychosocial well-being of each resident. 42 C.F.R. § 483.75. To this end, the
facility must, among other requirements, maintain clinical records on each resident in
accordance with accepted professional standards and practices. Records must be
complete, accurately documented, readily accessible, and systematically organized. 42
CFR. § 483.75(D(1).

Facility policy. The facility’s neglect policy adds that neglect might also be “giving little
or no attention to a resident that requires attention.” CMS Ex. 9 at 2.

The facility’s emergency care policy instructs staff to “provide emergency care as
necessary” and “[a]lways take, report and record vital signs when a resident’s condition
as changed.” Documentation should include date and time. CMS Ex. 6.

Resident 2 (R2). R2 was a 92-year-old hospice patient, suffering from coronary artery
disease, peripheral vascular disease, Alzheimer’s disease, anxiety disorder, and
depression. She was completely dependent on staff for her activities of daily living.
CMS Ex. 14 at 49; CMS Ex. 15 at 4, 16, 19, 20, 52; CMS Ex. 16 at 6, 11, 13, 16, 17, 23,
24.

She also suffered respiratory difficulties for which she received oxygen therapy. CMS
Ex. 15 at 30; CMS Ex. 16 at 25-26. She had difficulty swallowing, was unable to clear
secretions, and was in danger of aspiration (drawing substances into her respiratory tract
during inhalation), so she was on aspiration precautions, and her care plan directed staff
to assist her if she started to choke. CMS Ex. 16 at 24; CMS Ex. 19 at 2; CMS Ex. 21 at
2; CMS Ex. 35 at 2; CMS Ex. 41 at 2 (Harrison Decl. § 5). Her physician ordered oral
suction as needed. CMS Ex. 14 at 1, 13, 20, 26, 32, 34, 36, 38, 40, 42, 44, 46, 48, 56. A
suction machine was placed next to her bed, and nurses regularly suctioned her when she
14

sounded “gurgly.” CMS Ex. 24 at 2-3; CMS Ex. 35 at 4, 11; CMS Ex. 41 at 2 (Harrison
Decl. 45). In one instance (August 31, 2011), she became cyanotic (bluish discoloration
of skin and mucous membranes due to lack of oxygen in the blood) and unresponsive,
emitting a large amount of white foam from her mouth. Staff suctioned her, obtaining
copious secretions; her color returned, she was sent to the emergency room, and
recovered from the acute episode. CMS Ex. 18 at 3-5; CMS Ex. 24 at 2-3.

Petitioner claims that this August 31 incident was the only time the suctioning equipment
had been used prior to the resident’s death, suggesting that choking was not a persistent
problem for R2, and “there was no reason to believe that chocking [sic] was the cause of
the resident’s death.” P. Post-hrg. Br. at 6. As discussed below, the actual cause of R2’s
death is probably unknowable at this point but is not material to finding that facility staff
violated the regulations. In fact, the evidence establishes that R2 often required
suctioning. LPN Anyekeze Biame told the surveyor that he had “suctioned her more than
once.” CMS Ex. 35 at 4. Assistant Director of Nursing (ADON) Debbie Huston told
Surveyor Harrison that staff “suctioned her off and on, if she sounded gurgly.” CMS Ex.
35 at 11.’ According to the nursing notes, a nurse suctioned R2 on September 7, 2011,
because she had accumulated sputum in the back of her mouth that she was unable to
spit. After suctioning, she was fine. CMS Ex. 18 at 9. She was suctioned again on
November 6, 2011. CMS Ex. 18 at 13. On November 16, she was suctioned related to
“audible congestion and visible mucous.” CMS Ex. 18 at 14. On November 26, she was
suctioned twice because of increased secretions. CMS Ex. 18 at 14. A note dated
November 29 says “suctioned prn (as needed).” CMS Ex. 18 at 17.

The incident. We may never really know the truth regarding R2’s death. However, the
following facts are undisputed:

On the morning of February 1, 2012, at 8:02 a.m., LPN Biame entered R2’s room,
apparently to check on her roommate. According to surveillance video, he left the room
after only five or six seconds (8:02:33 to 8:02:39). CMS Ex. 2 at 35; CMS Ex. 39; CMS
Ex. 41 at 3 (Harrison Decl. § 9). He returned to the room less than a minute later
(8:03:15) and closed the door behind him. CMS Ex. 39. He was in the room for about 12
seconds before he opened the door (8:03:27). After about 15 additional seconds
(8:03:45), he left the room again, having remained there for less than 30 seconds. CMS
Ex. 2 at 35; CMS Ex. 39; CMS Ex. 41 at 3 (Harrison Decl. § 9).

7 In her written declaration, ADON Huston asserts that “the only instance of serious need for
suctioning occurred on August 31, 2011.” P. Ex. 7 at 1-2 (Huston Decl. § 3) (emphasis added).
I find this statement somewhat disingenuous. ADON Huston well-knew that R2 regularly
required suctioning. That her condition only once deteriorated to the point of requiring an
emergency room visit does not mean that these other instances were not serious, or likely to
become serious, had staff not timely provided the suctioning.
15

At about 8:06:01, he returned to close the door, without entering the room, and left again.
CMS Ex. 39; CMS Ex. 41 at 3 (Harrison Decl. § 9). At 8:06:26, a nurse aide entered the
room, but she left immediately. CMS Ex. 39; CMS Ex. 41 at 3 (Harrison Decl. § 10). At
around 8:06:52 two nurse aides entered R2’s room. The first nurse aide exited at 8:07:22
and the other at 8:07:33. The nurse aides told Surveyor Harrison that they did not
provide care to R2 during this time. CMS Ex. 39; CMS Ex. 41 at 3 (Harrison Decl. ¥ 10).
Minutes later, at about 8:09:10, LPN Biame returned to the room, accompanied by
ADON Huston. CMS Ex. 2 at 35; CMS Ex. 39; see CMS Ex. 41 at 4 (Harrison Decl. J
11).

What transpired in R2’s room during this time is difficult to ascertain, in large part
because LPN Biame wrote an obviously inaccurate account in the nursing notes and
thereafter told inconsistent stories. Surveyor Harrison interviewed him four times. He
told her that he thought that R2 was supposed to be up, but, when he first entered the
room, he saw the resident dressed but lying in bed, her head elevated. He apparently
noticed nothing amiss, so he left to look for the nurse aide assigned to her, to ask why she
had been left in bed. CMS Ex. 35 at 1.5 When he returned to the room, he turned on the
light and noticed that R1 was paler than normal. He approached her and noticed that she
wasn’t breathing. He did not touch her. She had secretions coming out of her mouth, but
he did not suction her. He stepped out of the room to look for the ADON. He went to
the office and then to a different unit, before he found her. They returned to the room
together. According to LPN Biame, they then discovered that the resident had no pulse.
She had foamy secretions about the mouth, and the ADON suctioned her. CMS Ex. 35 at
1-2; CMS Ex. 41 at 4 (Harrison Decl. § 11); Tr. 69-71.

LPN Biame did not explain why he left the resident alone, without performing an
assessment. Standard nursing practice and the facility policy required him to assess
immediately for signs of life by checking for a pulse and auscultating (listening) for lung
sounds. CMS Ex. 6; see CMS Ex. 35 at 5-6, 11; CMS Ex. 41 at 4 (Harrison Decl. § 16);
Tr. 59-61. He told the surveyor that he needed someone in the room in order to perform
the assessment and that it did not occur to him to use the call light to summon help. He
did not want to be in the room by himself. He did not listen to her lungs because he had
no stethoscope. CMS Ex. 35 at 2, 3.

* In a separate interview, Nurse Aide Adolphe Jackson told Surveyor Harrison that he dressed
R2 that morning and left her in bed, as he had been instructed. The next shift was supposed to
give her breakfast, which would have been about the time his shift ended, 7:00 a.m.

Everything was “good” when he last saw her at 6:15 to 6:30 a.m. CMS Ex. 35 at 10. Review
of the facility’s surveillance video confirms that a staff member left the resident’s room at 6:10,
which is generally consistent with Nurse Aide Jackson’s statement. CMS Ex. 39.
16

ADON Huston’s initial account was consistent with this. She told Surveyor Harrison that
LPN Biame approached her to say that R2 needed her assistance. She accompanied the
LPN to R2’s room and found R2 in bed with foamy secretion in her mouth. ADON
Huston began to suction R2’s mouth. She raised the head of the resident’s bed and
“performed a sweep of the resident’s mouth.” She assessed the resident, who had no
pulse and no respirations but was warm to the touch. Following the assessment, she
determined that R2 was deceased. CMS Ex. 2 at 35; CMS Ex. 41 at 3 (Harrison Decl.

q 11).

In her written declaration, ADON Huston modifies this account in a subtle, but
significant way, declaring that ““Anye Biame, LPN notified me of [R2’s] death on the
morning of February 1, 2012.” P. Ex. 7 at 2 (Huston Decl. § 4). She does not mention
when he told her this. Based on the LPN’s statements to the surveyor, ADON Huston’s
own earlier statement, and the LPN’s nursing notes, which say that the ADON was
notified of the resident’s “change in condition,” I find it questionable that LPN Biame
announced the resident’s death rather than telling the ADON that the resident needed her
assistance. CMS Ex. 18 at 27.°

In his written declaration, LPN Biame repeats that he entered the room at about 8:00

a.m., and saw R2 dressed and lying in bed. When he returned, he noticed no signs of
breathing, i.e., her chest was not rising and falling, her pupils were dilated, her mout
gaping open, and her color was pale. He saw white, frothy substance around her mouth.

P. Ex. 6 at 1-2 (Biame Meh Decl. § 3). He now claims that he took her pulse and that the
surveyor “misunderstood” his comments during the interview. P. Ex. 6 at 2 (Biame Meh
Decl. 4). I find this impossible to believe. Surveyor Harrison took careful notes. Tr.
41. According to these notes:

e At 2:07 p.m. on March 26, LPN Biame told Surveyor Harrison that he
“approached” the resident, realized she wasn’t breathing, and immediately stepped
out of the room. CMS Ex. 35 at 1. This is consistent with the surveillance video.
CMS Ex. 39.

e At 11:10 a.m. on March 27, he told Surveyor Harrison that he did not “completely
go in the room” the first time (the surveillance video shows that he did). The
second time “I did not touch her.” CMS Ex. 35 at 2; CMS Ex. 39.

e At 4:45 p.m. on March 28, the surveyor quotes him as saying twice: “I did not
physically touch that woman” and “I’m telling you that I did not touch that woman
by myself.” CMS Ex. 35 at 3.

*I recognize that death may be categorized as a “change in condition,” but cannot imagine that
anyone would announce a death by saying that the person underwent a “change in condition.”
People do not speak that way.
17

e At 9:20 a.m. on March 29, the surveyor quotes him as saying: “I’m human, I’m
trained, there are times you don’t [sic] I was uncomfortable, I needed someone to
assist me. I did not touch her.” When asked about suctioning, he said, “It never
occurred to me.” CMS Ex. 35 at 4.

He also now claims that he notified ADON Huston of the resident’s death after
instructing a nurse aide to clean and prepare the resident’s body for family viewing or
transport to the funeral home. P. Ex. 6 at 2 (Biame Meh Decl. 4 5). I find this assertion
questionable. No witness testimony or other evidence corroborates that he gave these
instructions. Moreover, even if true, it does not help Petitioner’s case. Until ADON
Huston arrived in the room, no one had taken any vital signs, much less determined that
the resident was dead. According to the surveillance video, nurse aides entered the room
shortly before LPN Biame and ADON Huston arrived, but they left immediately.
Obviously, they did not clean and prepare the body in the limited time that they were
there. CMS Ex. 39; CMS Ex. 41 at 3 (Harrison Decl. § 10).

CMS also points out that, under state law, an LPN is not authorized to pronounce death.
Kentucky law authorizes RNs, but not LPNs, to determine and pronounce death. Ky.
Rev. Stat. § 314.181(4).

Nursing Notes. On February 1, LPN Biame drafted nursing notes that were plainly
inaccurate. His first note is dated February | at 7:45 a.m. He wrote that the resident was
in bed, cleaned up, with oxygen canula in place and oxygen running, ready to be gotten
up for breakfast. As he walked in to provide care for her roommate, he noticed that she
“had a pale looking color and had no respirations.” He said that lung sounds were
auscultated and no lung sounds were heard. He wrote that she had no pulse, and he could
not obtain a blood pressure. He said that her head was inclined at 30°, and she was
suctioned using the suction machine by her bed. CMS Ex. 18 at 27. This note is
untruthful. LPN Biame did not listen for lung sounds; he did not take the resident’s pulse
or blood pressure. He certainly did not suction her.

In the next note, labeled 7:50 a.m., he wrote that the ADON was notified of the change in
the resident’s condition and that she came into the room, suctioned the resident, and
performed a complete assessment of the resident’s vital signs but could obtain none.
CMS Ex. 18 at 27.

LPN Biame justifies the deceptive nursing notes by claiming: “I created a block nursing
note for the events of February 1, 2012. My note included the nursing measures I
undertook as well as those undertaken by Debbie Huston, RN. Since I had to chart these
activities after-the-fact, I estimated the time at 7:45 a.m.” P. Ex. 6 at 2 (Biame Meh Decl.
47). In fact, he did not “block chart,” which involves writing one note to describe events
18

that span a significant period of time, such as an entire shift.'° He wrote two very
specific notes describing separate events that purportedly occurred five minutes apart. In
doing so, he falsely claimed that both he and ADON Huston independently took vital
signs and provided emergency care, when, in fact, he had not done so.

We do not know when R2 died, nor do we know the exact cause of her death. We know that
she was alive, clean, dressed, and ready for breakfast by 6:30 a.m. She should have been given
her breakfast shortly thereafter, probably by 7:00. Yet, no evidence suggests that, between 6:30
and 8:00 a.m., anyone gave her a meal. We can tell from surveillance video that two
employees entered her room at 6:58 a.m., but they left 20 to 30 seconds later. An employee
entered the room at 7:48 a.m., but left after about 20 seconds. CMS Ex. 39. We have no idea
who these individuals were or what they found.'! In the meantime, R2 began emitting white
frothy substance from her mouth, from which I can reasonably infer that she was unable to
clear secretions and that she required suctioning, as ordered by her physician. When the LPN
found her at 8:00 a.m., he did nothing for her. Notwithstanding the facility policy, he took no
vital signs. Notwithstanding the physician order, he did not suction her. Instead, he left her
alone.

Petitioner justifies staff inaction by pointing out that the resident had an advance directive
of “do not resuscitate (DNR),” which prohibits staff from initiating cardiopulmonary
resuscitation or taking other heroic measures. I find this irrelevant to the questions of
whether facility staff properly assessed and suctioned the resident. Complying with the
physician order, facility policy, and standards of nursing practice — as called for here — in
no way violates the resident’s DNR.

I conclude that R2 was neglected, in violation of 42 C.F.R. § 483.13(b), and consider this
additional evidence of the facility’s failure to implement its policies preventing abuse and
neglect. 42 C.F.R. § 483.13(c).

Lalso find that the facility’s services failed to meet professional standards of quality, in
violation of 42 C.F.R. § 483.20(k)(3)(i). See Life Care Ctr. at Tullahoma, DAB No.
2304 at 31 (2010) (and cases cited therein) (holding that nursing staff’s failure to carry
out a physician’s order may constitute a failure to meet professional standards of quality);
Agape Rehab. of Rock Hill, DAB No. 2411 at 7, 18 (and cases cited therein) (holding
that, in failing to follow its own policies, the facility failed to meet professional standards
of quality because its policies represent its own judgment as to what must be done to

© Block charting is considered poor nursing practice. See Lippincott Williams & Wilkins,
Lippincott’s Nursing Procedures 52 (5'" Ed. 2009).

"' Thave no evidence that the facility investigated what went on between 6:30 a.m. and 8:00
a.m., and CMS has not pursued this question in any meaningful way. I am deeply troubled that
the parties seem to have disregarded this critical period.
19

attain or maintain its residents highest practicable physical, mental and psychosocial
well-being).

Because its staff falsely documented in the nursing notes that the LPN had taken vital
signs and suctioned R2, the facility records were not accurate and therefore not consistent
with accepted standards and practices. This puts the facility out of substantial
compliance with 42 C.F.R. § 483.75())(1).

C. CMS’s determination that the facility’s deficiencies posed immediate
Jeopardy to resident health and safety is not clearly erroneous.

Immediate jeopardy exists if a facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
determination as to the level of a facility’s noncompliance (which would include an
immediate jeopardy finding) must be upheld unless it is “clearly erroneous.” 42 C.F.R.
§ 498.60(c). The Departmental Appeals Board has observed repeatedly that the “clearly
erroneous” standard imposes on facilities a “heavy burden” to show no immediate
jeopardy, and has sustained determinations of immediate jeopardy where CMS presented
evidence “from which ‘[o]ne could reasonably conclude’ that immediate jeopardy
exists.” Barbourville Nursing Home, DAB No. 1962 at 11 (2005), aff'd, Barbourville
Nursing Home vy. U.S. Dep’t of Health & Human Servs., 174 F. App’x 932 (6" Cir.
2006), citing Florence Park Care Ctr., DAB No. 1931 at 27-28 (2004), citing Koester
Pavilion, DAB No. 1750 (2000); Daughters of Miriam Ctr., DAB No. 2067 at 7, 9
(2007).

Here, R1 was subjected to physical and mental abuse. A slap is inevitably physically
painful. Perhaps even more serious, an anxious and confused woman was subjected to
rough handling and verbal abuse from a nurse aide who frightened her and reduced to her
to tears. Her treatment at the hands of someone upon whom she was greatly dependent
caused serious actual harm.

That management did not know how to respond appropriately to an allegation of abuse is
likely to cause serious harm to residents, particularly because a potential abuser was
allowed to continue providing care to vulnerable residents.

A facility nurse left R2 alone, even after he observed secretions coming out of her mouth,
which is a symptom that she required suctioning in order to avoid choking or aspiration.
He took no vital signs and subsequently wrote a note falsely claiming that he had
followed her physician order to suction and the facility policy to assess. These failures
likely caused R2 serious injury.

I therefore conclude that CMS’s immediate jeopardy determination is not clearly
erroneous.
20

Petitioner suggests that, so long as a deficiency is “isolated,” it cannot pose immediate
jeopardy. If this were true, the “J” level deficiency — defined as an isolated instance of
immediate jeopardy — could not exist. But federal regulations direct CMS to determine
the scope and severity of a facility’s deficiencies, and provide for findings of isolated
deficiencies that pose immediate jeopardy. 42 C.F.R. § 488.404; State Operations
Manual (SOM) App. P, § IV; see Brian Ctr. Health & Rehab./Goldsboro, DAB No. 2336
at 2 (2010). Moreover, the situations involving R1 and R2 illustrate how an isolated
deficiency can pose immediate jeopardy to resident health and safety.

D. The penalties imposed are reasonable.

To determine whether a CMP is reasonable, I apply the factors listed in 42 C.F.R.

§ 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

I consider whether the evidence supports a finding that the amount of the CMP is at a
level reasonably related to an effort to produce corrective action by a provider with the
kind of deficiencies found, and in light of the section 488.438(f) factors. I am neither
bound to defer to CMS’s factual assertions, nor free to make a wholly independent choice
of remedies without regard for CMS’s discretion. Barn Hill Care Ctr., DAB No. 1848 at
21 (2002); Cmty. Nursing Home, DAB No. 1807 at 22 et seg. (2002); Emerald Oaks,
DAB No. 1800 at 9 (2001); CarePlex of Silver Spring, DAB No. 1683 at 8 (1999).

CMS imposes a penalty of $3,550 per day for the days of immediate jeopardy, which is at
the very low end of the penalty range for deficiencies posing immediate jeopardy ($3,050
to $10,000 per day). 42 C.F.R. §§ 488.408(e)(iii); 488.438(a)(1)(i). For the period of
substantial noncompliance that was not immediate jeopardy, CMS imposes a penalty —
$100 per day — that is also at the very low end of the applicable penalty range ($50 to
$3,000). 42 C.F.R. §§ 488.408(d)(1)(iii); 488.438(a)(1)(ii). Considering the relevant
factors, the penalties are modest.

First, as CMS points out, the facility has a history of substantial noncompliance,
including noncompliance with 42 C.F.R. § 483.13(c) (Tag F224), which was cited in
February 2011. The facility was also not in substantial compliance based on surveys
conducted in December 2008 and March 2010. CMS Ex. 5 at 1.
21

The facility does not claim that its financial condition affects its ability to pay the CMP.

With respect to the remaining factors, I find that one staff member physically and
mentally abused a resident, while a second staff member failed to report it and took no
steps to protect her. A third staff member reported the abuse, but also left the resident in
the care of her abuser. Facility management allowed the potential abuser to continue
providing resident care. In a separate incident, a facility nurse failed to assess or provide
treatment to a resident who was obviously in difficulty. For all of these failures, the
facility is highly culpable.

IV. Conclusion

From February | through May 7, 2012, the facility was not in substantial compliance
with Medicare participation requirements; its deficiencies posed immediate jeopardy to
resident health and safety from February | through April 27, 2012.

I affirm as reasonable the penalties imposed — $3,550 a day for 87 days of immediate
jeopardy and $100 per day for 10 days of substantial compliance that was not immediate
jeopardy.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

